Title: To Thomas Jefferson from Joel Yancey, 18 March 1824
From: Yancey, Joel
To: Jefferson, Thomas


Dr Sir
Lynchburg
18th March, 24
I wrote you some time last fall, that I was very much in want of Money, and that I would be very much obligd to you to pay me one thousand dollars as soon as you could make it convenient, which letter I am informd thro Mr Randolp you did not receive,—I am still in great need of that sum, and would be very much obliged to you to let me have it some time this Spring, the balance of your debt to me, you can account to Mr A. Robertson for, to meet your convenence I have no doubt, I am sir with highest respect and esteemYr mo obt servtJoel Yancey